Case 8:18-cv-02869-VMC-CPT Document 110 Filed 08/16/19 Page 1 of 3 PageID 1044



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 v.                                                         Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

        Defendant.
                                                     /

 CHRISTOPHER L. FRANKEL,

        Counter-claimant,
 v.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Counter-defendants.
                                                     /

                Frankel’s Response to Counter-Defendants’ Motion to Strike
               Frankel’s Counterclaim to Second Amended Complaint (Doc 95)

           The original plaintiffs / counter-defendants, Cayman Securities Clearing and Trading

 Ltd. (“Cayman”), The Hurry Family Revocable Trust (“Hurry Trust”), Scottsdale Capital

 Advisors Corporation (“Scottsdale”), and Alpine Securities Corporation (“Alpine”), have

 moved to strike (Doc 104) the counterclaim (Doc 95) which the defendant, Christopher L.

 Frankel (“Frankel”), filed in response to the Second Amended Complaint (Doc 61), which the

 Court permitted the remaining plaintiffs, Hurry Trust, Scottsdale, and Alpine, to file on May 10,

                                                1
Case 8:18-cv-02869-VMC-CPT Document 110 Filed 08/16/19 Page 2 of 3 PageID 1045



 2019. The plaintiffs contend that the Court’s Case Management Order, which prohibited the

 parties from amending their pleadings after February 15, 2019, prohibited Frankel from

 amending his initial counterclaim (Doc 14) in responding to the Second Amended Complaint

 which the remaining plaintiffs were permitted to file after the February 15, amendment deadline.

            Frankel disagrees with the plaintiffs’ interpretation of the Case Management

 Order. The plaintiffs obtained leave to file their Second Amended Complaint after the February

 15 amendment deadline, so Frankel had the concomitant right to amend his answer and

 counterclaim in responding to the plaintiffs’ Second Amended Complaint.

           The plaintiffs have nonetheless protested that the filing of their Second Amended

 Complaint on May 15, followed by Frankel’s timely motion to dismiss, and ultimately by his re-

 asserted and amended counterclaim on July 16, 2019, have left Cayman inadequate time to

 prepare a defense to the amended portion of the Frankel’s counterclaim, Count II for Cayman’s

 malicious prosecution of Frankel. Frankel has no objection to dismissal of Count II of his

 counterclaim to give Cayman more time to prepare its defense in Frankel’s forthcoming, separate

 lawsuit for malicious prosecution. Dismissal of Count II of the counterclaim should be without

 prejudice, however, to Frankel’s right to pursue his malicious prosecution claims against

 Cayman (and the remaining plaintiffs) by separate lawsuit.

           The dismissal order should dismiss Count II of Frankel’s counterclaim, filed July 16,

 2019 (Doc 95). Frankel’s operative pleading should be his Answer, Defenses, and Counterclaim

 (Doc 95), minus Count II, not his initial Answer, Defenses, and Counterclaim filed December

 17, 2018 (Doc 14). The allegations in Count I for Declaratory Judgment against all four initial

 plaintiffs are essentially identical in Count I of Frankel’s initial counterclaim and in Count I of

 his amended counterclaim. Compare Count I in Doc 14 with Count I in Doc 95.




                                                 2
Case 8:18-cv-02869-VMC-CPT Document 110 Filed 08/16/19 Page 3 of 3 PageID 1046



           WHEREFORE, Frankel does not oppose the plaintiffs’ request for dismissal without

 prejudice of Count II of Frankel’s counterclaim filed July 16, 2019, and requests that his Answer,

 Defenses, and Counterclaim filed July 16, 2019 (Doc 95), minus Count II, remain / become his

 operative Answer, Defenses, and Counterclaim.


                                                      /s/ David C. Banker
                                                      David C. Banker (Fla. Bar No. 352977)
                                                      J. Carter Andersen (Fla. Bar No. 0143626)
                                                      Harold D. Holder (Fla. Bar No. 118733)
                                                      BUSH ROSS, PA
                                                      1801 N. Highland Avenue
                                                      Tampa, Florida 33602
                                                      Phone: 813-224-9255
                                                      Fax: 813-223-9620
                                                      Primary: dbanker@bushross.com;
                                                                candersen@bushross.com;
                                                                hholder@bushross.com
                                                      Secondary: aflowers@bushross.com
                                                                   ksalter@bushross.com
                                                      Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

         I certify that on August 16, 2019, all counsel of record who consented to electronic
 service are being served with a copy of this document via the Court’s CM/ECF system. I further
 certify that I mailed the foregoing document and the notice of electronic filing by first-class mail
 to any non-CM/EFC participants:

         V. Stephen Cohen, Esq.                            Charles J. Harder, Esq.
         Shane B. Vogt, Esq.                               Jordan Susman, Esq.
         Kenneth G. Turkel, Esq.                           HARDER LLP
         BAJO | CUVA | COHEN | TURKEL                      132 South Rodeo Drive, Suite 301
         100 North Tampa Street, Suite 1900                Beverly Hills, CA 90212-2406
         Tampa, FL 33602                                   charder@harderllp.com
         kturkel@bajocuva.com                              jsusman@harderllp.com
         svogt@bajocuva.com                                Attorneys for Plaintiffs
         scohen@bajocuva.com



                                         By: David C. Banker



                                                  3
